
	

116 SRES 53 ATS: Recognizing the staff of the Office of the Legislative Counsel of the Senate on the occasion of the 100th anniversary of the Office.
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2019
			Mr. Grassley submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the staff of the
		  Office of the Legislative Counsel of the Senate on the occasion of
			 the 100th
		  anniversary of the Office.
	
	
 Whereas the Office of the Legislative Counsel of the Senate (referred to in this preamble as the Office) was established 100 years ago on February 24, 1919, with the enactment of the Act entitled An Act to provide revenue, and for other purposes, approved February 24, 1919 (commonly known as the Revenue Act of 1918) (Public Law 254; 65th Congress; 40 Stat. 1057);
 Whereas the enacting legislation established that the purpose of the Office is to aid in drafting public bills and resolutions or amendments thereto at the request of any Senator, committee, or office of the Senate and that the staff of the Office is appointed without reference to political affiliations and solely on the ground of fitness to perform the duties of the office;
 Whereas during the past 100 years, 136 attorneys, 91 staff members, and 47 interns (referred to in this preamble as the staff of the Office) have served in the Office and have ably and faithfully upheld the high standards and traditions of the Office by demonstrating great dedication, professionalism, and integrity in discharging their duties and responsibilities;
 Whereas the volume of work of the Office has grown dramatically over time, with the number of requests for legislation received by the Office during a Congress growing from fewer than 1,000 requests in the earliest years of the Office to significantly more than 50,000 requests in each Congress convening since 2005, including more than 72,000 requests in the 115th Congress;
 Whereas, in addition to the increase in the number of drafts produced by the Office each year, the drafting of new legislation has become increasingly more difficult and time-consuming because of the addition of a number of new subjects of Federal legislation and the increasing technical complexity of Federal statutory law;
 Whereas legislative drafting requires a careful analysis of the legal issues involved, the recognition of constitutional limitations, and an understanding of earlier enactments of related laws in order to produce, to the maximum extent practicable, a consistent body of law that will effectuate congressional intent without producing unintended consequences;
 Whereas, throughout the history of the Office, the Office has enjoyed outstanding support from the Vice Presidents and the Presidents pro tempore and their staffs who were responsible for the oversight of the Office; and
 Whereas the staff of the Office currently serving in the Office continues to carry out the mission of the Office by providing the Senate and the committees and officers of the Senate quality drafting services and sound legal advice throughout the legislative process with the spirit of quiet professionalism that has been the tradition of the Office since the inception of the Office: Now, therefore, be it
		
	
 That the Senate expresses sincere appreciation and gratitude to— (1)the Office of the Legislative Counsel of the Senate for 100 years of professionalism and dedication in providing assistance with the drafting of legislation considered by the Senate; and
 (2)commends the attorneys, staff members, and interns who have served or are currently serving in the Office of the Legislative Counsel of the Senate for their faithful and exemplary public service and professional assistance to the Senate and the United States.
			
